DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 11/2/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 5/22/2020 and 9/23/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Specification
3.    The abstract of the disclosure is objected to because “Abstract” should be one paragraph and less than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al (2017/0007111A1).
Regarding claim 1, Samec et al  discloses (refer to figure 1) a system for assessing a visual function of a person (paragraph 1419, discloses are methods and system for diagnosing and or treating health ailments of patient through a user wearable health system ,e.g., a user wearable ophthalmic device that interacts with users eye ) , comprising: a display (paragraph 1421, the head mounted augmented reality display system interacts with the users eyes); an eye-tracking device configured to detect the gaze position of one or both eyes of the person (paragraph 1435, - the health system interacts with the users eye to allow the user to perceive 3D virtual content and in posterior are geometry , patterns of eye movements ,etc.) paragraph 1516- “ the biofeedback system may also receive inputs concerning changes in eyes position or gaze orientation); a non-transitory memory having a machine-readable medium comprising machine executable code (paragraph 2214, -- code modules or any type of data may be stored on any type of nontransitory computer readable medium); and one or more processors coupled to the memory, said one or more processors configured to execute the machine executable code (paragraph 1433- the local processing and data module (70) may comprise a power efficient processor or controliert . The local processing and data module (70) may be operatively coupled) , causing the one or more processors to: generate an ordered sequence of a set of one or more visual stimuli (paragraph 1810- initialing the W4LT program can include determining the image or sequences of potential images to be projected to the wearer) ; present at a first area of the display a first visual image (paragraph 1893- system may project additional light of same or different color to augment the intensity in areas of reduced detection ability so as to at least partially mitigate the color detection deficiency of the wear” paragraph 2070- the amount of one or more wavelength of light that is projected by or transmitted through the display 62, figure 3A-3D in to the eyes of the user may be reduced or may be increased depending on application”); receive from the eye-tracking device data indicating a second area of the display to which the person’s gaze is directed (paragraph 2087, - the ophthalmic system increase accuracy by using eye tracking cameras 24 or similar direction method to observe if any involuntary reaction occurs in response to the projection of the image , such as change in focus or gaze); pre-calibrate the eye-tracking device based on the location of the first area and the location of the second area (paragraph 1439- “ in one or more embodiments , the patient worn health system may be configured (both  physically or digitally) for each individual user and a set of on the user , and a set of program may be calibrations performed on the user , the patient worn health system may be configured to track set of biometric data about the user ) ; store in the non-transitory memory a software algorithm that sets a path for each of the visual stimuli to follow on the display (paragraph 1530 – The techniques shown in figure 10A-10E are example techniques of modifying the optics of the ophthalmic system or software algorithms to correct for certain defects. It should appreciated that any of health care defects described in further detail below may use either the optical techniques or programing technique or in a combination of both to correct for one  or more irregularities , paragraph 1836 ) ; store in the non-transitory memory an evidence-of-visibility score and one or more predetermined modification values  (paragraph 1476- the ophthalmic system may be configured to automatically or interactively determine (e.g., during a setup process or later) an optical prescription of user biometric data may be used to identity a user and associated optical prescription L the wavelength of the light projected in to the user eye may be modified based on the determined prescription L alternatively or in combination , the wavefront of ambient light in front of the user , for example , light that is passed from the surrounding world in front of the user thought the ophthalmic system to the user eye , is modified to provide optical correction .Accordingly , the user optical prescription and changes therein, may be used to make real time changes to the users incoming light field and may be configured to correct for one or more optical defects or aberrations  ) ; present on the display a first visual stimulus of the set of one or more visual stimuli, wherein the first visual stimulus moves in a path on the display as set by the software algorithm for a first period of time (paragraph 1463- the light source for the health system may be fiber scanning device (FSD) that projects light in various patterns (e.g., raster scan , spiral scan, Lissajous etc., paragraph 1694,1832); receive from the eye-tracking device first data indicating a gaze position and an eye position of one or both eyes of the person for the first period of time (paragraph 1516); use the first data to determine whether the gaze position and eye position of one or both eyes of the person during the first period of time ((1545) – gaze orientation may also be based on tracking eye movement may be indicative of the eye focusing on an object located at a near field focal depth , the user eyes may be tracked to a convergence point that is below the horizon. Such movement may be indicative eye focusing on an object located at near field focal depth, the user eyes may be tracked to converge point at a particular distance from the wearer)  are directed to the position on the display of the first visual stimulus during the first period of time; the contrast or spatial frequency of the first visual stimulus; calibrate the eye-tracking device based on the first data indicating a gaze position and an eye position of one or both eyes of the person and the position of first visual stimulus over the first period of time (paragraph 1546); and determine, based upon the evidence-of-visibility score, a visual function of the person (paragraph 1476).
Samec et al  discloses all of the claimed limitations except select a predetermined modification value based on whether the gaze position and eye position of one or both eyes of the person during the first period of time are directed to the position on the display of the first visual stimulus during the first period of time increase or decrease the evidence-of-visibility score by the predetermined modification value; modify, based upon the evidence-of-visibility score.
Samec discloses select a predetermined modification value based on whether the gaze position and eye position of one or both eyes of the person during the first period of time are directed to the position on the display of the first visual stimulus during the first period of time increase or decrease the evidence-of-visibility score(paragraph 1573 , the description using biofeed back system)  by the predetermined modification value; modify, based upon the evidence-of-visibility score (gaze orientation based on tracking eye movement through eye tracking system , the prescription may be corelated with a set of user eye convergence points that are indicative focus depth of the eye, movement may be indicative focus depth).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching select a predetermined modification value based on whether the gaze position and stimulus during the first period of time increase 
or decrease the evidence-of-visibility score by the predetermined modification value; modify, based upon the evidence-of-visibility score in to the Samec et al visual function method for the purpose configured to determine to determine gaze of the eye as taught by Samec (paragraph 0208).
Regarding claim 2, Samec et al discloses wherein the machine executable code is further capable of causing the one or more processors to:   determine if the evidence-of-visibility score is below a predetermined threshold; and if the evidence-of-visibility score is below the predetermined threshold, present at a second area of the display a second visual image (paragraph 1516 and biofeed back system).
Regarding claim 3, Samec et al discloses wherein the first visual stimulus is a sine grating signal (paragraph 2104).  
Regarding claim 4, Samec et al discloses wherein the first visual stimulus is an isotropic filtered texture (paragraph 1756- the scene may be digitally occluded by de-focusing one or more regions of the image and focusing other regions of the image).  
Regarding claim 5, Samec et al discloses wherein the first visual stimulus is an anisotropic filtered texture (paragraph 1756- the scene may be digitally occluded by de-focusing one or more regions of the image and focusing other regions of the image).  .  
Regarding claim 6, Samec et al discloses wherein the person's gaze is pre-calibrated using a one- point calibration procedure (paragraph 1576, an eye tracking system may be determine a gaze vector and or a point of focus of a healthy eye).
Regarding claim 7, Samec et al discloses wherein the person's gaze is pre-calibrated using a four- point calibration procedure (paragraph 1800- the W4LT instrument is composed of a wall mounted box with four lights arranged in a diamond configuration with a red light at the top, two green lights either side and a white light at the the bottom, .When performed at a near distance , the same configuration of lights is arranged in a hand held instrument similar to the flush light).  	
Regarding claim 8, Samec et al discloses wherein the visual function is the person's contrast sensitivity function (paragraph 2099, the ophthalmic system may be configured to test a wearer contrast sensitivity). 
Regarding claim 9, Samec et al discloses a  method for assessing a visual function of a person (paragraph 1419, discloses are methods and system for diagnosing and or treating health ailments of patient through a user wearable health system ,e.g., a user wearable ophthalmic device that interacts with users eye ) , comprising: generating one or more sequences of one or more visual stimuli; pre-calibrating an eye-tracking device based on the person's gaze; determining, using an algorithm, a path for each of the visual stimuli to follow on a display (paragraph 1421, the head mounted augmented reality display system interacts with the users eyes); presenting on the display during a first period of time a first visual stimulus of a first of the one or more sequences of visual stimuli, wherein the first visual stimulus moves on the display along a first path determined by the algorithm for the first visual stimulus (paragraph 1893- system may project additional light of same or different color to augment the intensity in areas of reduced detection ability so as to at least partially mitigate the color detection deficiency of the wear” paragraph 2070- the amount of one or more wavelength of light that is projected by or transmitted through the display 62, figure 3A-3D in to the eyes of the user may be reduced or may be increased depending on application”); receiving, from an eye-tracking device, one or more gaze position signals and one or more eye position signals detected from one or both eyes of the person as the first visual stimulus moves along the first path on the display; calculating a first evidence-of-visibility score for the first visual stimulus by comparing the one or more gaze position signals and one or more eye position signals to one or more locations of the first visual stimulus on the display during the first period of time; modifying, based upon the first evidence-of-visibility score, the appearance of the first visual stimulus; calibrating the eye-tracking device based on the evidence-of-visibility score; identifying, based upon the evidence-of-visibility score, a visual function of the person.  
Samec et al  discloses all of the claimed limitations except select a predetermined modification value based on whether the gaze position and eye position of one or both eyes of the person during the first period of time are directed to the position on the display of the first visual stimulus during the first period of time increase or decrease the evidence-of-visibility score by the predetermined modification value; modify, based upon the evidence-of-visibility score.
Samec discloses select a predetermined modification value based on whether the gaze position and eye position of one or both eyes of the person during the first period of time are directed to the position on the display of the first visual stimulus during the first period of time increase or decrease the evidence-of-visibility score(paragraph 1573 , the description using biofeed back system)  by the predetermined modification value; modify, based upon the evidence-of-visibility score (gaze orientation based on tracking eye movement through eye tracking system , the prescription may be corelated with a set of user eye convergence points that are indicative focus depth of the eye, movement may be indicative focus depth).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching select a predetermined modification value based on whether the gaze position and stimulus during the first period of time increase 
or decrease the evidence-of-visibility score by the predetermined modification value; modify, based upon the evidence-of-visibility score in to the Samec et al visual function method for the purpose configured to determine to determine gaze of the eye as taught by Samec (paragraph 0208).							.  
Regarding claim 10, Samec et al discloses wherein modifying, based upon the first evidence-of- visibility score, the appearance of the first visual stimulus comprises increasing the contrast of the first visual stimulus.  paragraph 1516 and biofeed back system) (paragraph 1516 and biofeed back system).
Regarding claim 11, Samec et al discloses wherein modifying, based upon the first evidence-of- visibility score, the appearance of the first visual stimulus comprises decreasing the contrast of the first visual stimulus ( paragraph 1516 and biofeed back system).  
Regarding claim 12, Samec et al discloses wherein modifying, based upon the first evidence-of- visibility score, the appearance of the first visual stimulus comprises modifying the contrast of the first visual stimulus, wherein the modification is imperceptible to the person (  paragraph 1516 and biofeed back system).
Regarding claim 13, Samec et al discloses wherein modifying, based upon the first evidence-of- visibility score, the appearance of the first visual stimulus comprises increasing the spatial frequency components of the first visual stimulus (paragraph 2091, stimulus (paragraph 2091, pixels may be selectively projected to healthy retinal cells , while pixels projected to anomalies may be reduced minimized magnified, brightened or otherwise altered in magnification , intensity , hue , saturation, spatial frequency or other quality) .  
Regarding claim 14, Samec et al discloses wherein modifying, based upon the first evidence-of- visibility score, the appearance of the first visual stimulus comprises decreasing the spatial frequency components of the first visual stimulus (paragraph 2091, pixels may be selectively projected to healthy retinal cells , while pixels projected to anomalies may be reduced minimized magnified, brightened or otherwise altered in magnification , intensity , hue , saturation, spatial frequency or other quality).  
Regarding claim 15, Samec et al discloses wherein the appearance of the first visual stimulus changes in a step-wise manner by multiplying the contrast of the first visual stimulus by a variable between .5-1.5 on each frame presented on the display (paragraph 1690, virtual reality device 1400 can include 10 waveguide stakes where each stack can apply about 0.5 D optical power).  
Regarding claim 16, Samec et al discloses wherein the appearance of the first visual stimulus changes in a step-wise manner by multiplying the spatial frequency components of the first visual stimulus by a variable between .5-1.5 on each frame presented on the display (paragraph 1690, virtual reality device 1400 can include 10 waveguide stakes where each stack can apply about 0.5 D optical power).  
Regarding claim 17, Samec et al discloses wherein the visual function is the person's contrast sensitivity function (paragraph 2099).  
Regarding claim 18. Samec et al discloses wherein each visual stimulus is parameterized by a spatial frequency value and a contrast value (paragraph 2104).  
Regarding claim 19, Samec et al discloses wherein one or more of the visual stimuli are depicted as sine wave gratings (paragraph 2104).  
Regarding claim 20, Samec et al discloses wherein one or more of the visual stimuli are depicted as band-filtered isotropic textures (paragraph 1756).  
Regarding claim 21, Samec et al discloses wherein one or more of the visual stimuli are depicted as band-filtered anisotropic textures (paragraph 1756).   
Regarding claim 22, Samec et al discloses wherein a sequence of spatial frequency and contrast configurations of an ordered sequence of visual stimuli comprise a continuous trajectory through the contrast sensitivity function space (paragraph 2080).  
Regarding claim 23, Samec et al discloses further comprising: if the evidence-of-visibility score of the first visual stimulus is outside a first predetermined range of values (paragraph 1516), terminating display of the first visual stimulus; and presenting on the display a second visual stimulus of the first of the one or more sequences of visual stimuli, wherein the second visual stimulus moves according to a second path determined by the algorithm for the second visual stimulus (paragraph 1516).  
Regarding claim 24, Samec et al discloses wherein the evidence-of-visibility score for the first visual stimulus is used to determine the appearance of the second visual stimulus before the second visual stimulus has been presented (paragraph 1516).  
Regarding claim 25, Samec et al discloses further comprising: if the evidence-of-visibility score of a visual stimulus of the first of the one or more sequences of visual stimuli is outside a second predetermined range of values, terminating display of that visual stimulus; and presenting on the display the first visual stimulus of a second of the one or more sequences of visual stimuli, wherein that first visual stimulus moves according to a second path determined by the algorithm for that first visual stimulus (paragraph 1516).  
Regarding claim 26, Samec et al discloses wherein the evidence-of-visibility scores for one or more visual stimuli in the first of the one or more sequences of visual stimuli are used to determine the appearance of one or more visual stimuli in the second of the one or more sequences of visual stimuli before the visual stimuli in the second of the one or more sequences have been presented (paragraph 1516, -- the ophthalmic system may be able to change the optical prescription of the user in realtime without requiring user input indicating the comfort level of viewing an image by for example , alerting the user of the need for a new optical prescription or imitate a test to update the prescription).  
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/7/2022